Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 22-41 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on July 28, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract is substantially in the form of a claim and is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,108,630 (hereinafter “Patent ‘630”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘630 substantially discloses the subject matter of the claims and the differences would have been obvious to one of ordinary skill in the art.
Instant Application
Patent ‘630
22. A method performed by a head-end device in a communication system, the method comprising: 


receiving, from an endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, 


the version information associated with parameter values set at one or more hierarchical level assignments and including, for at least one of the one or more applications, a dot notation per application including a version indication for each of a set of parameter values that are set at each hierarchical level, each version indication separated by a dot;
 
1. A method of receiving a configuration setting update at an endpoint device in a communication system, the method comprising: 

sending over a network, to a head-end device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, 

the version information associated with parameter values set at one or more hierarchical level assignments and including, for at least one of the one or more applications, a dot notation per application including a version indication for each of a set of parameter values that are set at each hierarchical level, each version indication separated by a dot;
sending, to the endpoint device, a data packet including one or more parameter updates, each parameter update including: 

a parameter identification, 

a designated parameter value for a parameter identified by the parameter identification, and 

a predetermined level assignment for the designated parameter value, the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit; and 
receiving, via the transceiver of the endpoint device, a data packet from the head-end device, the data packet including one or more parameter updates, each parameter update including: 

a parameter identification; 

a designated parameter value for a parameter identified by the parameter identification; and 

a predetermined level assignment for the designated parameter value, the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit; 

updating, by a processor of the endpoint device, a record of two or more records of each parameter with the parameter's respective designated parameter value, the two or more records associated with differentiating level assignments defining a prioritized hierarchy of parameter values for the parameter at the endpoint device, and the updated record associated with the predetermined level assignment included in the data packet; and 

running, by the processor, an application using one or more selected parameter values, each selected parameter value recorded at a highest priority level assignment of the differentiating level assignments for which parameter values for the parameter associated with the selected parameter value are presently recorded at the endpoint device.
receiving, from the endpoint device, an error message in response to the endpoint device failing to receive the data packet; or 

receiving, from the endpoint device, an acknowledgement of receipt of the data packet.
2. The method of claim 1, further comprising: sending an acknowledgement of receipt of the data packet to the head-end device, wherein the acknowledgement is one of an acknowledgement of successful receipt or an error message.


As shown above, claim 22 of the instant application is directed to steps performed by a head-end device that communicates with an endpoint device.  Claims 1-2 of Patent ‘630 are directed to steps performed by an endpoint device that communicates with the head-end device.  In Patent ‘630, the information that is sent to the head-end device is identical to the information that is received in the instant application.  Patent ‘630 discloses sending a “version audit that includes version information” and “an acknowledgement” of receipt or an error message to a head-end device.  The instant application discloses receiving, “version audit that includes version information” and error message/acknowledgement from the endpoint device.    Patent ‘630 discloses receiving “one or more parameter updates,” and the instant application discloses sending, “one or more parameter updates.”  As such, one of ordinary skill in the art would have derived the steps of claim 22 from Patent ‘630 as the same information is communicated between the head-end device and the endpoint device in the application and Patent ‘630.  It would have been obvious to one of ordinary skill in the art to have implemented steps of a head-end device that receives/sends information that is transmitted/received by the endpoint device.
Claims 23-31 are unpatentable over claims 3-12 of Patent '630.
Claims 32-36 are unpatentable over claims 13-17 of Patent '630.  Claim 32 is directed to endpoint device while claim 13 is directed head-end device.  However, the differences would have been obvious to one of ordinary skill in the art for the same reasons as explained above with respect to claim 22.
Claims 37-41 are unpatentable over claims 18-22 of Patent '630.  Claim 37 is directed to a medium having computer program logic including instructions executed by an endpoint device while claim 13 is directed a medium having computer program logic including instructions executed by a head-end device.  However, the differences would have been obvious to one of ordinary skill in the art for the same reasons as explained above with respect to claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 is directed to a head-end device, “A head-end device of a communication system.”  Claims 33-36 are directed to only the endpoint device of claim 32, and therefore, the claims do not include all the limitations of claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 22-41 would be allowable if the double patenting rejection is overcome by the filing and approval of a terminal disclaimer and the claims rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Takigawa, US Patent Publication No. 2014/0189170 teaches sending over a network, to a device via a transceiver of an endpoint device, a data packet, the data packet including one or more parameter updates (para. [0049] updating setting information, and receiving setting information from the setting management apparatus 11.  para. [0096] updates setting information), each parameter update including: a parameter identification; a designated parameter value for a parameter identified by the parameter identification; and a predetermined level assignment for the designated parameter value (see fig. 7A, para. [0075] setting file of priority A, “setting item,” “setting value.” fig. 6, para. [0071] setting files of application A.  para. [0073] setting files of different priorities exist); 
DeMaris et al. US Patent Publication No. 2017/0322795 teaches receiving a version audit that includes version information for one or more applications used at an endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments (para. [0026] processing server.  para. [0053] detect deployment of a new version of the application 306 executed on the first computing device.  determine customizations…. of a previous version of the application.  customizations may be at one of a user level, group level, and an enterprise level.  para. [0083] list of customization associated with the previous version, list of customizations associated with the new version of the application); sending to the endpoint device a data packet from the device, the data packet including one or more parameter updates (para. [0084] provide user experience of the new version of the application); the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit (para. [0042] customizations associated with the user experience…button, graphical, control element, functionality. para. [0083] customized feature of the previous version of the application is incompatible with the new version of the application).
Devireddy et al. US Patent Publication No. 2020/0044928 discloses version information including a dot notification per application including a version indication for a set of parameter values (para. [0105] data identifying the current version of the configuration file.  semantic versioning number may include three numbers separated by periods).
  Seastrom et al. US Patent Publication No. 2017/0177321 discloses sending and receiving data packet from a head-end device (para. [0062] head-end 150.  para. [0065] CPE 106 to receive/send information from/to the server process for determining the need for provisioning, remote configuration…). 
Carlson et al. US Patent Publication No. 2002/0159396 discloses receiving, from a device, an error message in response to the device failing to receive a data packet or receiving, from the device, an acknowledgement of receipt of a data packet (para. [0033] ACK of data packet, acknowledges of the first and second data packets.  system B does not need to resend those packets).
Piekarski et al. US Patent Publication No. 2016/0057000 discloses parameter values that are set at each hierarchical level (para. [0035] determines parameter values for each configurable parameter according to multiple hierarchal priority levels).
However, the prior art of record do not teach in whole or make obvious every limitation of the invention as claimed including receiving, from an endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments and including, for at least one of the one or more applications, a dot notation per application including a version indication for each of a set of parameter values that are set at each hierarchical level, each version indication separated by a dot, sending, to the endpoint device, a data packet including one or more parameter updates, each parameter update including: a parameter identification, a designated parameter value for a parameter identified by the parameter identification, and a predetermined level assignment for the designated parameter value, the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit; and receiving, from the endpoint device, an error message in response to the endpoint device failing to receive the data packet; or receiving, from the endpoint device, an acknowledgement of receipt of the data packet.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445